Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 1 of 8 Page ID
                                 #:8991




                           EXHIBIT E
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 2 of 8 Page ID
                                 #:8992



Homelessness and Poverty Committee of the Los Angeles City Council
Item 4
June 24, 2021

C.F. 20-0841 - Amended Recommendations

That the City Council, subject to approval by the Mayor:

   1. DETERMINE the Crisis and Bridge Housing facility at 2300 South Central Avenue,
      which allows for leasing, minor improvements, and the operation as temporary
      homeless shelter for those experiencing homelessness, is statutorily exempt under
      Public Resources Code Section 21080(b)(4) as specific actions necessary to
      prevent or mitigate an emergency as also reflected in California Environmental
      Quality Act (CEQA) Guideline Section 15269(c); Public Resources Code Section
      21080.27 (AB 1197) applicable to City of Los Angeles emergency homeless
      shelters; and, because the project uses “Homeless Housing, Assistance and
      Prevention Program funds,” it is exempt under Governor’s Order N-32-20;

   2. REPROGRAM $3,951,600 from Emergency Solutions Grant - COVID funds for
      leasing of interim units for people experiencing homelessness to:
         a. $219,000 to Fund No. 517, account number to be determined, Interim
             Housing Operations (Permanent Structure and Pallet);
         b. $240,000 to Fund No. 517, Account No. 43TA43, Homekey Rehab;
         c. $3,048,500 to Fund No. 517, account number to be determined, Safe Sleep
             Operations; and
         d. $444,100 to Fund No. 517 for future COVID-19 Homelessness Roadmap
             costs;

   3. APPROVE up to $4,133,594 to establish a Safe Sleep Village at 2300 S. Central
      Avenue in Council District 9, with 95 spaces for up to 125 occupants, from the
      following accounts:
          a. $1,050,520 from the Additional Homeless Services General City Purposes
             Fund No. 100/56, Account No. 000931 to Capital Improvement Expenditure
             Program Fund No. 100/54, account number to be determined, for site
             preparation and hygiene trailer and administrative offices procurement;
          b. REPROGRAM $10,000 from uncommitted funds in HHAP Category 7 -
             Administrative Costs to HHAP Category 1 - A Bridge Home Capital HHAP
             Fund No. 62Y, Department No 10, a new account entitled, "2300 S. Central
             Ave Safe Sleep Village” for site preparation;
          c. $24,574 from the Additional Homeless Services General City Purposes
             Fund No. 100/56, Account No. 000931 to the General Fund 100 Department
             of General Services, No. 40, Account No. 003040, Contractual Services, for
             hygiene station rental services; and
          d. $3,048,500 in Emergency Solutions Grant - COVID Fund No. 517, account
             number to be determined, Safe Sleep Operations, to the Los Angeles
             Homeless Services Authority, for the cost of operations including start-up
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 3 of 8 Page ID
                                 #:8993



             costs and furniture, fixtures, and equipment from August 31, 2021 through
             June 30, 2022;

   4. REQUEST that the Los Angeles Homeless Services Authority increase its contract
      with Urban Alchemy in the amount of $3,048,500 for 10 months of operations
      (August 31, 2021 through June 30, 2022), and furniture, fixtures, and equipment,
      for the Safe Sleep Village located at 2300 S. Central Avenue in Council District 9;

   5. AUTHORIZE the Department of General Services to negotiate and execute a no-
      cost lease agreement with the Coalition for Responsible Community Development
      to establish a Safe Sleeping Village at 2300 S. Central Avenue, for a term of up to
      three (3) years;

   6. AUTHORIZE the Department of General Services to negotiate and execute a no-
      cost sublease agreement with Urban Alchemy for the Safe Sleep Village located
      at 2300 S. Central Avenue for up to three (3) years;

   7. APPROVE up to $2,268,008 from the Additional Homeless Services General City
      Purposes Fund No. 100/56, Account No. 000931 to Capital Improvement
      Expenditure Program Fund No. 100/54, account number to be determined, to
      address anticipated increased construction costs at the Homeless Roadmap Site
      located at 18140 Parthenia Street in Council District 12, subject to final project cost
      confirmation by the Bureau of Engineering;

   8. INSTRUCT the City Administrative Officer to report back in the next COVID-19
      Homelessness Roadmap funding report on the final project cost for the interim
      housing site at 18140 Parthenia Street, including recommendations to reprogram
      any resulting savings;

   9. APPROVE an increase of $524,000 to the Project Homekey Super 8 LAX site for
      additional rehabilitation funding:
         a. $240,000 from Emergency Solutions Grant - COVID Fund No. 517, account
             No. 43TA43, Homekey Rehab; and
         b. REPROGRAM $284,000 in savings from funds allocated for rehabilitation
             of the Project Homekey Best Inn site within Emergency Solutions Grant -
             COVID Fund No. 517, account No. 43TA43, Homekey Rehab;

   10. REPROGRAM $28,631.97 in savings allocated to relocate storage containers to
       allow construction of the Tiny Home Village at 6700 Vanalden Avenue from the
       Department of General Services Fund No. 100/40 to Federal Coronavirus Relief
       Fund No. 63M, Department No. 10, Account No. 10T695, CIEP/Homelessness
       Roadmap/Capital:
           a. $8,893.14 from the account No. 001014, Construction Salaries; and
           b. $19,738.83 from the account No. 003180, Construction Materials;

   11. REPROGRAM $1,000,000 in savings allocated for the construction of a Tiny Home
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 4 of 8 Page ID
                                 #:8994



      Village with 224 beds at Arroyo Seco (Arroyo Drive and Avenue 60) in Council
      District 14 in Community Development Block Grant-COVID from Fund No. 100,
      Department No. 54, Account No. 00T772 to Fund No. 424, Account No. 43T9CV,
      CV-19 Pallet Shelters for future Roadmap costs;

   12. REPROGRAM $214,762.18 in savings allocated for the construction of a Tiny
       Home Village with 224 beds at Arroyo Seco (Arroyo Drive and Avenue 60) in
       Council District 14 from Coronavirus Relief Fund No. 63M, Department No. 10,
       Account No. 10T752, to Federal Coronavirus Relief Fund No. 63M, Department
       No. 10, Account No. 10T695 CIEP/Homelessness Roadmap/Capital;

   13. APPROVE $243,394.15 from Federal Coronavirus Relief Fund No. 63M,
       Department No. 10, Account No. 10T695 to Federal Coronavirus Relief Fund No.
       63M, Department No. 10, Account No. 10T617 for:
         a. $105,731.34 for the Housing Authority of the City of Los Angeles for Project
             Homekey real estate services provided under C-137315; and
         b. $137,662.81 to effectuate the ownership transfer of the Woodman
             Homekey Site in Council District 6 to the National Health Foundation;

   14. APPROVE $219,000 in additional funds from Emergency Solutions Grant - COVID
       Fund No. 517, account number to be determined, Interim Housing Operations
       (Permanent Structure and Pallet) for the cost of interim housing operations at 566
       S. San Pedro Street in Council District 14, increasing the approved allocation for
       this site from $1,204,500 to $ 1,423,500, for Fiscal Year 2021-22;

   15. APPROVE $348,334 from the Homelessness Efforts-County Funding Agreement
       Fund No. 63Q, Department No. 10, Account 10T618:
          a. $191,625 in additional funds for interim housing operations for families, at
             1701 Camino Palmero Street in Council District 4, increasing the total
             allocation from $421,575 to $ 613,200 for Fiscal Year 2021-22; and
          b. $55,000 in additional funding for the cost of safe parking operations at 711
             S. Beacon Street in Council District 15, increasing the total allocation from
             $273,750 to $328,500 for Fiscal Year 2021-22;

   16. AMEND the funding previously approved from Homelessness Efforts-County
       Funding Agreement Fund No. 63Q for the cost of interim housing operations at
       543 Crocker Street in Council District 14 from $803,000 to $401,500, and amend
       the number of beds from 40 to 20;

   17. APPROVE $401,500 from Homelessness Efforts-County Funding Agreement
       Fund No. 63Q for the cost of interim housing operations for 20 beds at 3123 S.
       Grand Avenue in Council District 9;

   18. REPROGRAM $101,226 previously allocated to the Los Angeles Homeless
       Services Authority to Homelessness Efforts-County Funding Agreement Fund No.
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 5 of 8 Page ID
                                 #:8995



      63Q, Account No. 10T618, from the following Safe Parking sites, due to updated,
      lower program costs:
         a. $93,435 from 1201 S. Figueroa Street in Council District 9; and
         b. $7,791 from 9100 Lincoln Boulevard in Council District 11;

   19. REQUEST that the Los Angeles Homeless Services Authority change the
       previously approved operator and execute or amend a sole source sub-contract
       with New Reflections, Inc. to operate 25 beds of the year-round interim housing at
       8501 1/2 South Vermont Avenue in Council District 8 through June 30, 2022;

   20. INSTRUCT the General Manager, Housing and Community Investment
       Department, or designee, to amend COVID-19 Homelessness Roadmap Contract
       No. C-137223 with the Los Angeles Homeless Services Authority to reflect the
       service funding allocations in this report as follows:
          a. Increase rehabilitation funding for the Project Homekey Super 8 LAX site in
              the amount of $524,000 in the Alterations and Rehabilitation of Project
              Homekey Sites Program;
          b. Decrease rehabilitation funding for the Project Homekey Best Inn Site in the
              amount of $284,000 in the Alterations and Rehabilitation of Project
              Homekey Sites Program;
          c. Add service funding for the Safe Sleep Village at 2300 S. Central Avenue
              in the amount of $3,048,500;
          d. Increase operations funding for the interim housing sites:
                 i.  566 S. San Pedro Street in the amount of $219,000 in the Operations
                     for Interim Housing - Permanent Program;
                ii.  1701 Camino Palmero Street in the amount of $191,625 in the
                     Operations for Interim Housing - Year-Round Expansion Program;
          e. Decrease operations funding for 543 Crocker Street in the amount of
              $401,500 in the Operations for Interim Housing - Year-Round Expansion
              Program for 20 beds at this site;
          f. Add operations funding for 3123 S. Grand Avenue in the amount of
              $401,500 in the Operations for Interim Housing - Year-Round Expansion
              Program for 20 beds at this site;
          g. Increase operations funding for the safe parking site:
                 i.  711 S. Beacon Street in the amount of $55,000 in the Operations for
                     Safe Parking Program; and
          h. Decrease operations funding for the safe parking sites:
                 i.  1201 S. Figueroa Street in the amount of $93,435 in the Operations
                     for Safe Parking Program;
                ii.  9100 Lincoln Boulevard in the amount of $7,791 in the Operations
                     for Safe Parking Program;
          i. Replace the service provider identified to operate the interim housing
              program at 8501 1/2 S. Vermont with New Reflections, Inc.;

   21. TRANSFER $117,500 in previously approved Emergency Solutions Grant -
       COVID Fund No. 517 from the Los Angeles Homeless Services Authority to the
       City Administrative Officer Fund No. 100/10, Account No. 003040 for real estate
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 6 of 8 Page ID
                                 #:8996



      services through the contract with the Los Angeles County Department of Health
      Services (C-132815);

   22. REAPPROPRIATE up to $2,100,000 in in unexpended funds received from the
       County of Los Angeles for the A Bridge Home site located at 3061 Riverside Drive
       and deposited to General Fund No. 100, Capital Expenditure No. 54, 00T716 -
       Bridge Housing - 3061 Riverside;

   23. REAPPROPRIATE up to $2,000,000 in the Community Development Block Grant-
       COVID (CDBG-COVID) Fund No. 424, Account No. 43T9CV, CV-19 Pallet
       Shelters to Fund No. 100, Department No. 54, Account No 00T772, CD 14 Arroyo
       Seco Pallet Shelters;

   24. INSTRUCT the City Clerk to place on the agenda of the first regular Council
       meeting on July 1, 2021, or shortly thereafter, the following instructions:

         a. REAPPROPRIATE up to $1,075,094 to establish a Safe Sleep Village with
            95 spaces for up to 125 occupants, located at 2300 S. Central Avenue. in
            Council District 9, from the following accounts;
              i.  $1,050,520 from the Additional Homeless Services General City
                  Purposes Fund No. 100/56, Account No. 000931 to Capital
                  Improvement Expenditure Program Fund No. 100/54, account
                  number to be determined, for site prep and hygiene trailer and
                  administrative offices procurement; and
             ii.  $24,574 from the Additional Homeless Services General City
                  Purposes Fund No. 100/56, Account No. 000931 to the General
                  Fund 100 Department of General Services, No. 40, Account No.
                  003040, Contractual Services for hygiene station rental services;

         b. REPROGRAM $28,631.97 in savings allocated to relocate storage
            containers to allow construction of the Tiny Home Village at 6700 Vanalden
            Avenue from the Department of General Services Fund No. 100/40 to
            Federal Coronavirus Relief Fund No. 63M, Department No. 10, Account No.
            10T695, CIEP/Homelessness Roadmap/Capital:
               i.  $8,893.14 from account No. 001014, Construction Salaries; and
              ii.  $19,738.83 from account No. 003180, Construction Materials;

         c. REAPPROPRIATE up to $2,268,008 from the Additional Homeless
            Services General City Purposes Fund No. 100/56, Account No. 000931 to
            Capital Improvement Expenditure Program Fund No. 100/54, account
            number to be determined to address anticipated increased construction
            costs at the Homeless Roadmap Site located at 18140 Parthenia Street in
            Council District 12, subject to final project cost confirmation by the Bureau
            of Engineering;

         d. REAPPROPRIATE $3,406,547 from the following sources to the City
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 7 of 8 Page ID
                                 #:8997



            Administrative Officer Fund No. 100/10, Account 003040 for previously
            approved rehabilitation costs at the Project Homekey site, 2521-2525 Long
            Beach Blvd., in Council District 9, as follows:

              Fund                          Fund No.    Account No.      Amount

              Federal Coronavirus Relief    63M/10      10T695           $199,873
              Fund (CRF)

              Emergency Solutions Grant     517/43      43TA43           $538,329
              (ESG) -COVID

              Community Development    424/43           43T9CV           $836,904
              Block Grant (CDBG-COVID)

              HHAP-1 Category 1 - A         62Y/10      10S650           $1,831,441
              Bridge Home Capital

         e. REAPPROPRIATE $2,043,164 from the Community Development Block
            Grant Fund No. 424, Account No. 43T9CV - CV-19 Pallet Shelters to the
            City Administrative Officer Fund No. 100/10, Account 003040 for previously
            approved rehabilitation costs at the Project Homekey Site, 1332 West
            Slauson Avenue, in Council District 9;

         f. TRANSFER $117,500 in Emergency Solutions Grant - COVID Fund No.
            517 from the Los Angeles Homeless Services Authority to the City
            Administrative Officer Fund No. 100/10, Account No. 003040 for real estate
            services through the contract with the Los Angeles County Department of
            Health Services (C-132815);

         g. REAPPROPRIATE up to $2,100,000 in unexpended funds received from
            the County of Los Angeles for the A Bridge Home site located at 3061
            Riverside Drive and deposited to General Fund No. 100, Capital
            Expenditure No. 54, 00T716 - Bridge Housing - 3061 Riverside; and

         h. REAPPROPRIATE up to $2,000,000 in the Community Development Block
            Grant-COVID (CDBG-COVID) Fund No. 424, Account No. 43T9CV, CV-19
            Pallet Shelters to Fund No. 100, Department No. 54, Account No 00T772,
            CD 14 Arroyo Seco Pallet Shelters; and

   25. AUTHORIZE the City Administrative Officer to:
         a. Prepare Controller instructions or make necessary technical adjustments,
            including to the names of the Special Fund accounts recommended for this
            report, to implement the intent of these transactions, and authorize the
            Controller to implement these instructions; and
Case 2:20-cv-02291-DOC-KES Document 342-5 Filed 07/15/21 Page 8 of 8 Page ID
                                 #:8998



         b. Prepare any additional Controller instructions to reimburse City
            Departments for their accrued labor, material, or permit costs related to
            projects in this report, to implement the intent of these transactions, and
            authorize the Controller to implement these instructions.
